Simmons, C. J., and Lewis, J.
Where in a suit against a railroad company by the widow of a deceased employee, for damages for the homicide of her husband, the main defense of the company was that the employee was negligent in omitting to give the signal prescribed by the company before going between the cars by which he was crushed, it was error for the trial judge, in his charge, to confine the jury to a consideration of whether the employee was negligent after he had gone between the cars, and to fad to call attention to the question whether he was negligent in going between them. For this reason we think a new trial should have been granted, not only for the causes mentioned in the foregoing opinion, but because the judge erred as herein indicated. We do not assent to the correctness of the holding that the charge was not open to the criticism here made thereon.